                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiffs,                          4:19CR3140

     vs.
                                                          ORDER
TRACY A. VERMELINE, and MICHAEL
DAVID CASTORENA,

                  Defendants.


      Defendant Vermeline has moved to continue the pretrial motion deadline,
(Filing Nos. 23 and 24), because Defendant needs additional time to investigate
this case and decide whether to file pretrial motions. The motion to continue is
unopposed. Based on the showing set forth in the motion, the court finds the
motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant Vermeline’s motions to continue, (Filing Nos. 23 and 24),
            are granted.

      2)    As to all defendants, pretrial motions and briefs shall be filed on or
            before January 30, 2020.

      3)    As to all defendants, trial of this case remains scheduled to
            commence on February 18, 2020.

      4)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and as to all defendants, the additional time arising as a
            result of the granting of the motion, the time between January 16,
            2020 and January 30, 2020, shall be deemed excludable time
            in any computation of time under the requirements of the Speedy
            Trial Act, because although counsel have been duly diligent,
            additional time is needed to adequately prepare this case for trial
            and failing to grant additional time might result in a miscarriage of
            justice. 18 U.S.C. §
     3161(h)(1), (h)(6) & (h)(7). Failing to timely object to this order as
     provided under this court’s local rules will be deemed a waiver of any
     right to later claim the time should not have been excluded under the
     Speedy Trial Act.

January 22, 2020.
                                    BY THE COURT:

                                    s/ Cheryl R. Zwart
                                    United States Magistrate Judge
